Citation Nr: 1713075	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  16-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1953 to January 1956.  Among other awards, the Veteran received the Korean Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case has since been returned to the RO in Boise, Idaho.

Following the May 2016 supplemental statement of the case, the Veteran submitted additional evidence in support of his appeal.  The Veteran filed his substantive appeal in April 2016.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board, because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105 (e)(1) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's currently diagnosed COPD and asthma is etiologically related to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disability, to include COPD and asthma have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current respiratory problems are caused by his exposure to mortar smoke during his active duty service.  Specially, he states that as a mortarman in the Korean War, he inhaled nitroglycerin smoke from the mortar shells.  He describes breathing difficulty since such time.  He reports that he self-treated his symptoms for 30 years with over-the-counter inhalers and drugs.  However, his symptoms got progressively worse over time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was mortarman.  

Service treatment records do not document any findings related to any complaints, treatment or diagnosis for respiratory problems.  The Veteran's enlistment and separation examinations show normal lungs and chest clinical evaluations results.  Upon discharge, his chest x-ray was negative.  

The first documented treatment of record for the Veteran's respiratory problems was in 2011.  Available private treatment records reflect that the Veteran was being treated for COPD and asthma with Advair.  He complained of symptoms of shortness of breath with exertion that now felt worse.  The Veteran denied being a smoker.  See April 2013 private treatment record.  

In a December 2013 private treatment record, the Veteran reported worsening shortness of breath.  He now required Advair two times per day.  The Veteran's private treating physician noted that the Veteran reported his two-year in-service history of exposure to smoke from operating a mortar.  The private treating physician stated that the Veteran had five pack years of smoking.  The physician found that it was possible that the heavy smoke exposure from the two years of mortar operation triggered the COPD process much like cigarette smoke can.  

The Veteran began receiving VA treatment for his respiratory problems in 2014.  The records document that the Veteran reported never smoking.  

VA obtained an April 2014 VA medical opinion regarding the etiology of the Veteran's respiratory disability.  The VA examiner noted that there was a lack of evidence in the service treatment records, no documented treatment for 50 years, and the Veteran had a history of smoking for five years.  The examiner also surmised that the Veteran had been around other smokers for at least five years as indoor smoking bans had not started until 20 years ago.  In addressing the Veteran's private treating physician's opinion, the examiner found it to be purely speculative.  If his asthma had been related to the mortars, the VA examiner found that it would have been immediately evident.  Overall, the VA examiner opined that "it is less likely than not that the Veteran's present asthma and COPD is related to his 3 years of mortar exposure (ending more than 58 years ago), and more likely due to smoking, secondhand smoke and other occupational/environmental causes."

A March 2015 VA Discharge Summary documents that the Veteran was hospitalized for increased shortness of breath, dyspnea on exertion and coughing with scant sputum.  The VA treating physician noted that it was remarkable that this patient had very little use of tobacco in his history.  He had been exposed to a little bit of wood dust but not recently and had always tried to use good ventilation.  CT findings seemed to be out of proportion for his history of inhalation.  The Veteran reported his in-service history of exposure to mortar exhaust.  The VA treating physician stated that he could not locate any literature on the propellants used in mortars during the Korean War.  While the physician could not extrapolate how such exposure would cause lung injury, he stated it certainly may have been a factor.  

A May 2015 VA Pulmonary Consult reflects the Veteran's history of respiratory complaints and treatment since his reported in-service exposure to smoke from mortar firing.  The VA pulmonologist found that although the Veteran had "no chronic exposure history that would be typical of COPD, his history suggests that the exposure to smoke from the mortar activity could have caused some lung damage that has persisted until this point."    

In a December 2015 letter, the Veteran's VA treating pulmonologist discussed the possibility of whether the Veteran's exposures to respiratory irritants during service contributed to his current chronic lung disease.  The VA treating pulmonologist found that the Veteran had described "a very clear period of intense exposure to aerosolized products of combustion, including fine particulate matter, during his service as part of a mortar operating team."  In addition, the Veteran had a reported history of respiratory symptoms that began after his deployment and progressed since then.  Noting that the Veteran was receiving treatment at the VA pulmonary clinic for his progressing symptoms, the VA treating pulmonologist stated that they had not found any other significant occupational or environmental exposures that account for his chronic lung disease.  

In June 2016, the Veteran submitted various lay statements attesting to his history of respiratory problems.  Disputing his private treating physician's notation that he had a five-year smoking history, the Veteran stated that he had told his doctor that he had, in a five-year period, smoked one cigarette and puffed once on a pipe.  He believed that his doctor interpreted that the Veteran had been smoking for five years.  His daughter explained that she had never observed her father smoking.  A friend, R.A., who the Veteran had known since he was a child, also stated that the Veteran never smoked tobacco products.  In 1960, R.A. had noticed that the Veteran had labored breathing and a lack of stamina.  During the past 40 years, R.A. said he continued to observe the Veteran's difficulties breathing.  

The Veteran's daughter said that the Veteran had worked for a telephone company as a lineman climbing telephones and working on the telephone lines.  After receiving training on the switchboards and teletypes, the Veteran worked in that environment until he retired.  The daughter, who is a registered nurse, also surmised that upon examining the Veteran in 1982, he had emphysema, based on findings that he had a barrel chest, a productive cough at times, a wheeze, and pursed lip breathing with any continuous activity.  She had encouraged him to see a doctor, but his doctor told him his chest x-ray showed there was nothing wrong.  She disagreed with the doctor's assessment.  

Based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran's, the Board finds that the evidence is at least in equipoise that his currently diagnosed COPD is etiologically related to service.  

As an initial matter, the Board finds that the Veteran's statements that he had a very minor history of smoking (one cigarette and one puff of a pipe) are both competent and credible.  Although the Veteran's private treating physician noted a five-year history of smoking, the Veteran explained that the physician had misunderstood him and the statements of his daughter and his friend support that the Veteran did not smoke.  In fact, at other private and VA clinic visits, the Veteran affirmatively denied being a smoker.  Therefore, the Board finds that the most probative evidence shows that the Veteran did not have a significant history of smoking.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

There is no dispute that the Veteran has a current diagnosis for COPD.  However, the record includes conflicting medical evidence as to the etiology of the Veteran's current COPD.  

With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

Here, the Board finds that the April 2014 VA examiner's opinion is based on incomplete and inaccurate findings.  The examiner concluded that the Veteran's COPD and asthma were not etiologically related to his in-service mortar exposure, but more likely due to his smoking, secondhand smoke and other occupational or environmental causes.  As discussed above, based on competent and credible lay statements to the contrary, the Board has already determined that the finding that the Veteran had smoked for five years is not persuasive.  Then, the Board finds that the examiner's finding that the Veteran was exposed to secondhand smoke is based solely on the assumption that because smoking had not been banned indoors, he was likely exposed to it.  Finally, the examiner did not identify any specific occupational or environmental causes for the Veteran's respiratory problems.  Indeed, the competent and credible statements of the Veteran's daughter indicate that the Veteran was employed as a telephone company lineman and then a switchboard and teletype operator.  Neither of these occupations involves any likelihood of exposure to smoke or other toxic substances.  Thus, the Board concludes that as the April 2014 VA examiner's opinion has little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Nevertheless, the record includes sufficient medical evidence to support finding in favor of the Veteran's claim.  Collectively, the Board finds that the December 2013 opinion of the Veteran's private treating physician and the May 2015 and December 2015 opinions of the Veteran's VA treating pulmonologist provide the most probative evidence as to the etiology of the Veteran's respiratory disability.  The Board recognizes that none of the opinions are definitive.  However, the only contrary medical opinion of record has been shown to be based on an inadequate rationale.  

Taking into consideration the competent and credible statements attesting to the Veteran's long history of respiratory problems since his active duty service, the Veteran's in-service duties as a mortarman exposing him to smoke from mortar fire, and the lack of clinical evidence attributing the Veteran's chronic respiratory disability to any other significant occupational or environmental exposures, the Board finds the evidence is at least in equipoise that the Veteran's current respiratory disability is etiologically related to his active duty service.  Therefore, the Veteran's claim for service connection for a respiratory disability is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a respiratory disability, to include COPD and asthma, is granted.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


